Exhibit 13 A Message to Shareholders Dear Fellow Shareholder: In fiscal year 2011, FFD Financial Corporation recorded an increase in total assets of over $13 million, representing 6.3% growth. Our earnings per share in fiscal 2011 increased $0.38, a 40% improvement over 2010. Our net income for fiscal 2011 was $1.35 million, or diluted earnings per share of $1.33, compared to $959,000, or $0.95 per diluted share in fiscal 2010. We would like to highlight the following items from last year's performance: ■ In fiscal 2011, we recorded strong deposit growth of 8.0% and modest loan growth of 1.9%. Our expansion into Holmes County, Ohio has helped us maintain the size of our loan portfolio in difficult economic times. ■ Our book value per share at the end of fiscal year 2011 was $18.76, an increase of 3.6% from fiscal year end 2010. We paid dividends of $0.68 per share in fiscal 2011. ■ Credit quality continues to remain a primary focus of our organization. Unemployment rates in part of our market area remain high, and the anticipated economic recovery has been soft. Although we experienced slight increases in net charge offs, our credit quality ratios remain better than the industry. Our delinquency ratio declined to 1.19% in fiscal 2011 compared to 2.34% in the prior year. Our net charge-off ratio was 0.36% for fiscal 2011, a slight increase of 0.14% for the prior year, but below the industry average of 1.08%1.Non-performing assets to total assets equaled .82% at year end, down from 1.06% last year, and well below the industry average of 2.70%2. We increased our allowance for loan losses and had a total loan coverage ratio on June 30, 2011 of 1.18%, up from 1.10% in fiscal 2010. ■ In April 2011, the Bank filed an application with the Office of the Comptroller of the Currency to convert from a federal savings bank to a national bank. We believe the national bank charter better aligns with the Bank's current and long term business plan. When approved, we will convert from a thrift holding company to a bank holding company. We currently anticipate our conversion will occur in the second or third quarter of Fiscal 2012. ■ In May, we launched a new suite of Kasasa© branded checking and savings products. The program is designed to improve our ratio of lower cost deposits and improve our non-interest income. Additionally, we expect to see this targeted marketing improve our customer demographics. During Fiscal 2011, we undertook a comprehensive review of all of our outsourced data processing systems and providers. We diligently investigated and selected several companies that we believe will significantly upgrade our efficiencies while reducing our overall data processing costs. We are planning conversions to these new systems from February 2012 through June 2012 and hope to realize significant savings going forward. 1FDIC June 30, 2011 report on All Financial Institutions 2BankRegData.com analysis of all Insured Institutions as of June 30, 2011 As a community bank, we strive every day to meet the financial needs and help to improve the communities we serve. We are active members of our communities and are privileged to be entrusted with our customers' deposit accounts. We are "Investing in our Community" with these funds through loans to local consumers and businesses. We are also proud to support many civic organizations throughout Tuscarawas and Holmes Counties, both financially and through volunteer activities. We encourage you to review the special section on page 57 of this Annual Report which details information about our civic involvement. As we look forward to 2012, significant challenges remain on the horizon. The massive new Dodd-Frank banking bill has added additional compliance costs for banks and created other uncertainties. The economy remains weak, and unemployment remains high. However, there are several bright spots in our primary market area that we believe provide for a good economic landscape. Holmes County has one of the lowest unemployment rates (6.8% as of June 2011) in the State of Ohio and recent activity in oil and gas locally offers new capital and jobs. We see growth opportunities as a result of our strong reputation in our market and believe that our community banking business model remains attractive to both current and prospective customers. We will continue to focus on growing profitably and improving the value of your investment in FFD Financial Corporation. We remain committed to our shareholders, our customers, our community, and our staff, and we appreciate your confidence and support. Sincerely, /s/ Trent B. Troyer /s/ E. L. Loader Trent B. Troyer E. L. Loader President & Chief Executive Officer
